DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11 – 15, in the reply filed on December 20, 2021 is acknowledged. The examiner agrees that new claims 21 – 35 correspond to Group II and have been examined along with claims 11 – 15. 

Allowable Subject Matter
Claims 11 – 15 and 21 – 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 11, none of the prior art teaches or suggests a rotating coalescer element comprising: a top endcap comprising an outer circumferential wall; a bottom endcap comprising: a lower wall in confronting relation with the outer circumferential wall, the lower wall and the outer circumferential wall defining an opening therebetween, and a plurality of apertures; and filter media contained within a space defined by the top endcap and the bottom endcap, the filter media interfacing with at least one of the top endcap or the bottom endcap such that rotation of the at least one of the top endcap or the bottom endcap is transmitted to the filter media, the filter media comprising a plurality of axial flow channels configured to receive blowby gas from the plurality of apertures and to provide separated gas to the top endcap. Claims 12 – 15 and 21 – 35 depend from claim 11 and are allowed for at least the same reason as claim 11. 
	Schwandt (US 8,794,222) and Verdegan (US 8,974,567) disclose similar rotating coalescer elements. 
	Schwandt teaches a rotating coalescer element (col 2 In 16-17, FIG. 1) comprising: a top endcap and a bottom endcap (Fig 1, components 29 and 31; col 3 In 22-23 ‘The annular rotating coalescing filter element 28 has axial end caps 29, 31'); and filter media (col 2 In 19-20 ‘filter element’) contained within a space defined by the top endcap and the bottom endcap (Fig 1 component 28 represents the filter element; the filter element, component 28, is contained between the two endcaps, components 31 and 29), the filter media interfacing with at least one of the top endcap or the bottom endcap (Fig 1 component 28 represents the filter element; the filter element, component 28, is interfacing with the two endcaps, components 31 and 29). Schwandt does not specifically teach a top endcap comprising an outer circumferential wall; a bottom endcap comprising: a lower wall in confronting relation with the outer circumferential wall, the lower wall and outer circumferential wall defining an opening therebetween; and a plurality of apertures; and rotation of the at least one of the top endcap or the bottom endcap is transmitted to the filter media, the filter media comprising a plurality of axial flow channels configured to receive blowby gas from the plurality of apertures and to provide separated gas to the top endcap.
	Verdegan discloses a rotating coalescer element (Abstract ‘rotating coalescer’) comprising: a filter media (col 8 In 7 ‘coalescer filter element’), wherein the filter media rotates (col 4 In 8-11 ‘coalescing filter element is driven to rotate by a mechanical coupling to a component of the engine, e.g. axially extending shaft connected to a gear or drive pulley of the engine’) and blowby gas flows through the rotating coalescer system (col 7 in 30-32 ‘blowby gas flows radially outwardly through the rotating coalesce filter element’). Verdegan does not specifically teach wherein the rotation of the at least one of the top endcap or the bottom endcap is transmitted to the filter media or wherein the filter media comprising a plurality of axial flow channels configured to receive blowby gas from the plurality of apertures and to provide separated gas to the top endcap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773